DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  
Claim 5, line 4 recites “…filter are arranges along a direction…” This should be changed to “filter are arranged along a direction…”.
Claim 13 contains the same deficiency as claim 5. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lens configured to emit a first light…and a second light” in independent claims 1, 9, and 17 is used by the claims to mean “a transmissive optical element,” while the accepted meaning of “to emit light” is “to be a source of light.” The term is indefinite because the specification does not clearly redefine the term. A lens is, by its ordinary definition, a passive optical device that does not produce its own light. Claims 2-8 and 10-16 are dependent claims and are rejected for the same reasons as claims 1, 9, and 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2010/0259840 A1) in view of Zhu (CN 112835168 A, see provided English translation).

Claim 1, Chang teaches an optical lens (lens module 100; paragraph 0011), comprising:
a first lens (“first lens 301;” paragraph 0016), the first lens configured to emit a first light with a wavelength in a first wavelength range and a second light with a wavelength in a second wavelength range (a lens, by definition, transmits light of multiple wavelengths);
a filter (“filter 40;” paragraph 0014) on a side of the first lens emitting the first light and the second light, the filter being configured to transmit the first light for imaging and reflect the second light (filter 40 can filter different wavelengths of light, and may be an infrared light cut-off filter; paragraph 0014); and
a shading sheet (“light blocking plate 50;” paragraph 0015) between the first lens and the filter (light blocking plate 50 between first lens 301 and filter 40; see Fig. 2),
but Chang is silent regarding wherein the blocking plate is configured to absorb at least a part of the second light.
Zhu teaches wherein a shading sheet (light shielding sheet 200) is configured to absorb at least a part of the second light (“light shielding sheet 200 can be coated with a light absorbing layer;” page 6 of English translation of Zhu).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Zhu with that of Chang in order to prevent unwanted transmission of light and to prevent a bright spot from reflected light (see page 6 of English translation of Zhu). 

Claim 2, Chang further teaches wherein the first lens defines a light-transmitting area (see central portion of lens 301 that is not blocked by light blocking plate 50; Fig. 3) and a flange area surrounding and independent from the light-transmitting area (see surrounding portion of lens 301 in Figs. 2 and 3);
the shading sheet is annular shaped (see right-shaped blocking plate 50 in Fig. 2), and an orthographic projection of the shading sheet on the first lens is in the flange area (see orthographic side view of Fig. 3).

Claim 3, Zhu further teaches wherein a groove (groove 110; page 5 of English translation of Zhu) is defined in a surface of the first lens close to the filter (“imaging lens 10 of the transparent component 100 is provided with a containing groove 110; page 5 and Fig. 6 of Zhu), the groove is configured for accommodating the shading sheet (“the shading piece 200 is set in the containing groove 110;” page 5 of Zhu).

Claim 4, Chang further teaches wherein a surface of the first lens close to the filter has an annular platform area in the flange area (see Figs. 2 and 3), the platform area is in directly contact with the filter (see annular portion of lens 301 in contact with blocking plate 50 in Fig. 3).

Claim 5, Chang further teaches:
a lens barrel (lens barrel 20; paragraph 0013) comprising a first end and a second end opposite to the first end (see Fig. 2); and
a receiving space between the first end and the second end, wherein the first lens, the shading sheet, and the filter are arranges along a direction from the first end to the second end in the receiving space (see optical components arranged within the space of lens barrel 20 in Fig. 3).

Claim 8, Chang further teaches wherein the first wavelength range is in a wavelength range of visible light, and the second wavelength range is in a wavelength range of infrared light (filter 40 may be an infrared-cut filter to block infrared light while allowing light of all other wavelengths to pass through; see paragraph 0014).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Zhu, and further in view of Zhao (CN 111726486 A, see provided English translation). 

Claim 6, Chang in view of Zhu teaches the optical lens of claim 5, but is silent regarding wherein the filter, the lens barrel, and the first lens cooperatively define a filling space, and the filling space is filled with glue for fixing each of the filter and the first lens to the lens barrel.
Zhao teaches a lens module (Fig. 6) wherein a filter (filter element 12; Figs. 6-7 and page 8), a lens barrel (lens barrel 13; Fig. 6 and page 8), and a first lens (optical lens 11; Figs. 6-7 and page 8) cooperatively define a filling space (dispensing area 1221; Fig. 7 and page 8), and the filling space is filled with glue for fixing each of the filter and the first lens to the lens barrel (“filter element 12 has a dispensing region 1221, which is glued to the dispensing region 1221 so that the fitting portion 122 of the filter element 12 is fixed to the optical lens 11;” page 8 and see Figs. 6-7).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Zhao with that of Chang and Zhu such that “the filter element 12 is stably held in the assembly space 131 of the lens barrel 13” to prevent unintentional motion of the optical elements (see page 8 of Zhao). 

Claim(s) 7, 9-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Zhu, and further in view of Lai (US 2012/0188648 A1).

Claim 7, Chang in view of Zhu teaches the optical lens of claim 5, but is silent regarding at least one second lens on a side of the first lens away from the filter.
Lai teaches a lens module comprising a first lens (second lens 50; paragraph 0021 and Fig. 4), a filter (filter 70; paragraph 0021), a shading sheet between the first lens and the filter (light shielding plate 20 between lens 50 and filter 70; Fig. 4);
and at least one second lens on a side of the first lens away from the filter (first lens 40 on a side of second lens 50 away from the filter 70; Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Lai with that of Chang and Zhu in order to focus light entering the aperture of the lens module onto an image sensor (see paragraph 0018 of Lai). 

Claim 9, Chang teaches an imaging device (lens module 100 for imaging; see paragraph 0017), comprising:
an optical lens (lens module 100; paragraph 0011), comprising:
a first lens (“first lens 301;” paragraph 0016), the first lens configured to emit a first light with a wavelength in a first wavelength range and a second light with a wavelength in a second wavelength range (a lens, by definition, transmits light of multiple wavelengths);
a filter (“filter 40;” paragraph 0014) on a side of the first lens emitting the first light and the second light, the filter being configured to transmit the first light for imaging and reflect the second light (filter 40 can filter different wavelengths of light, and may be an infrared light cut-off filter; paragraph 0014); and
a shading sheet (“light blocking plate 50;” paragraph 0015) between the first lens and the filter (light blocking plate 50 between first lens 301 and filter 40; see Fig. 2),
but Chang is silent regarding wherein the blocking plate is configured to absorb at least a part of the second light.
Zhu teaches wherein a shading sheet (light shielding sheet 200) is configured to absorb at least a part of the second light (“light shielding sheet 200 can be coated with a light absorbing layer;” page 6 of English translation of Zhu).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Zhu with that of Chang in order to prevent unwanted transmission of light and to prevent a bright spot from reflected light (see page 6 of English translation of Zhu). 
Chang in view of Zhu is silent regarding an image sensor on a side where the optical lens emits the first light and being configured to receive the first light and generate an image signal according to the first light for imaging.
Lai teaches an image sensor (image sensor 90; paragraph 0017 and Fig. 4) on a side where the optical lens emits the first light (see Fig. 4) and being configured to receive the first light and generate an image signal according to the first light for imaging (a CCD or CMOS image sensor 90, paragraph 0024, inherently generates an image signal according to incident light).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Lai with that of Chang and Zhu in order to reduce glare reaching the image pick-up apparatus (see paragraph 0025 of Lai). 

Claims 10-13, 15, and 16 are analyzed and rejected as reciting similar subject matter as claims 2-5, 7, and 8, respectively. Claims 10-13, 15, and 16 only differ from claims 2-5, 7, and 8 in their respective dependencies and the additional features addressed in independent claim 9, above.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Zhu, and further in view of Lai and Zhao (CN 111726486 A, see provided English translation). 

Claim 14, Chang in view of Zhu and Lai teaches the optical lens of claim 13, but is silent regarding wherein the filter, the lens barrel, and the first lens cooperatively define a filling space, and the filling space is filled with glue for fixing each of the filter and the first lens to the lens barrel.
Zhao teaches a lens module (Fig. 6) wherein a filter (filter element 12; Figs. 6-7 and page 8), a lens barrel (lens barrel 13; Fig. 6 and page 8), and a first lens (optical lens 11; Figs. 6-7 and page 8) cooperatively define a filling space (dispensing area 1221; Fig. 7 and page 8), and the filling space is filled with glue for fixing each of the filter and the first lens to the lens barrel (“filter element 12 has a dispensing region 1221, which is glued to the dispensing region 1221 so that the fitting portion 122 of the filter element 12 is fixed to the optical lens 11;” page 8 and see Figs. 6-7).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Zhao with that of Chang and Zhu such that “the filter element 12 is stably held in the assembly space 131 of the lens barrel 13” to prevent unintentional motion of the optical elements (see page 8 of Zhao). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2010/0259840 A1) in view of Zhu (CN 112835168 A, see provided English translation), and further in view of Lai (US 2012/0188648 A1) and Kim (US 2016/0277659 A1).

Claim 17, Chang teaches an imaging device (lens module 100 for imaging; see paragraph 0017), comprising:
a first lens (“first lens 301;” paragraph 0016), the first lens configured to emit a first light with a wavelength in a first wavelength range and a second light with a wavelength in a second wavelength range (a lens, by definition, transmits light of multiple wavelengths);
a filter (“filter 40;” paragraph 0014) on a side of the first lens emitting the first light and the second light, the filter being configured to transmit the first light for imaging and reflect the second light (filter 40 can filter different wavelengths of light, and may be an infrared light cut-off filter; paragraph 0014); and
a shading sheet (“light blocking plate 50;” paragraph 0015) between the first lens and the filter (light blocking plate 50 between first lens 301 and filter 40; see Fig. 2),
but Chang is silent regarding wherein the blocking plate is configured to absorb at least a part of the second light.
Zhu teaches wherein a shading sheet (light shielding sheet 200) is configured to absorb at least a part of the second light (“light shielding sheet 200 can be coated with a light absorbing layer;” page 6 of English translation of Zhu).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Zhu with that of Chang in order to prevent unwanted transmission of light and to prevent a bright spot from reflected light (see page 6 of English translation of Zhu). 
Chang in view of Zhu is silent regarding an image sensor on a side where the optical lens emits the first light and is configured to receive the first light and generate an image signal according to the first light for imaging.
Lai teaches an electronic device comprising an image sensor (image sensor 90; paragraph 0017 and Fig. 4) on a side where the optical lens emits the first light (see Fig. 4) and being configured to receive the first light and generate an image signal according to the first light for imaging (a CCD or CMOS image sensor 90, paragraph 0024, inherently generates an image signal according to incident light).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Lai with that of Chang and Zhu in order to reduce glare reaching the image pick-up apparatus (see paragraph 0025 of Lai). 
Chang in view of Zhu and Lai is silent regarding a display panel electrically connected to the imaging device and configured to display images according to the image signal. However, a display to display images according to a captured image signal is well-known in the art. 
Kim teaches a display panel (display unit 151; paragraph 0051) electrically connected to an imaging device (camera module 200; paragraph 0051) and configured to display images according to the image signal (captured image 525a is displayed on the display unit 151; paragraph 0037, 0051). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Kim with that of Chang, Zhu, and Lai in order to allow a user to review and evaluate the captured image that is captured by the camera lens module of the cited prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696